
	
		II
		111th CONGRESS
		2d Session
		S. 3394
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2010
			Ms. Landrieu (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish the veterans’ business center program, to
		  improve the programs for veterans of the Small Business Administration, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Entrepreneurship for
			 America’s Veterans Act of 2010.
		2.Veterans' business
			 center program; Office of Veterans Business Development
			(a)In
			 generalSection 32 of the
			 Small Business Act (15 U.S.C. 657b) is amended by striking subsection (f) and
			 inserting the following:
				
					(f)Online
				coordination
						(1)DefinitionIn
				this subsection, the term veterans' assistance provider
				means—
							(A)a veterans'
				business center established under subsection (g);
							(B)an employee
				of the Administration assigned to the Office of Veterans Business Development;
				and
							(C)a veterans
				business ownership representative designated under subsection
				(g)(13)(B).
							(2)EstablishmentThe
				Associate Administrator shall establish an online mechanism to—
							(A)provide
				information that assists veterans' assistance providers in carrying out the
				activities of the veterans' assistance providers; and
							(B)coordinate
				and leverage the work of the veterans' assistance providers, including by
				allowing a veterans' assistance provider to—
								(i)distribute
				best practices and other materials;
								(ii)communicate
				with other veterans' assistance providers regarding the activities of the
				veterans' assistance provider on behalf of veterans; and
								(iii)pose
				questions to and request input from other veterans' assistance
				providers.
								(g)Veterans'
				Business Center Program
						(1)DefinitionsIn
				this subsection—
							(A)the term
				active duty has the meaning given that term in section 101 of
				title 10, United States Code;
							(B)the term
				private nonprofit organization means an entity that is described
				in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation
				under section 501(a) of such Code;
							(C)the term
				Reservist means a member of a reserve component of the Armed
				Forces, as described in section 10101 of title 10, United States Code;
							(D)the term
				Service Corps of Retired Executives means the Service Corps of
				Retired Executives authorized under section 8(b)(1);
							(E)the term
				small business concern owned and controlled by veterans—
								(i)has the same
				meaning as in section 3(q); and
								(ii)includes a
				small business concern—
									(I)not less than
				51 percent of which is owned by one or more spouses of veterans or, in the case
				of any publicly owned business, not less than 51 percent of the stock of which
				is owned by one or more spouses of veterans; and
									(II)the
				management and daily business operations of which are controlled by one or more
				spouses of veterans;
									(F)the term
				spouse, relating to a veteran, service-disabled veteran, or
				Reservist, includes an individual who is the spouse of a veteran,
				service-disabled veteran, or Reservist on the date on which the veteran,
				service-disabled veteran, or Reservist died;
							(G)the term
				veterans' business center program means the program established
				under paragraph (2)(A); and
							(H)the term
				women’s business center means a women’s business center described
				in section 29.
							(2)Program
				Established
							(A)In
				generalThe Administrator, acting through the Associate
				Administrator, shall establish a veterans' business center program, under which
				the Associate Administrator may provide financial assistance to a private
				nonprofit organization to conduct a 5-year project for the benefit of small
				business concerns owned and controlled by veterans, which may be renewed for
				one or more additional 5-year periods.
							(B)Form of
				Financial AssistanceFinancial assistance under this subsection
				may be in the form of a grant, a contract, or a cooperative agreement.
							(3)Veterans'
				business centersEach private nonprofit organization that
				receives financial assistance under this subsection shall establish or operate
				a veterans' business center (which may include establishing or operating
				satellite offices in the region described in paragraph (5) served by that
				private nonprofit organization) that provides to veterans (including
				service-disabled veterans), Reservists, and the spouses of veterans (including
				service-disabled veterans) and Reservists—
							(A)financial
				advice, including training and counseling on applying for and securing business
				credit and investment capital, preparing and presenting financial statements,
				and managing cash flow and other financial operations of a small business
				concern;
							(B)management
				advice, including training and counseling on the planning, organization,
				staffing, direction, and control of each major activity and function of a small
				business concern;
							(C)marketing
				advice, including training and counseling on identifying and segmenting
				domestic and international market opportunities, preparing and executing
				marketing plans, developing pricing strategies, locating contract
				opportunities, negotiating contracts, and using public relations and
				advertising techniques; and
							(D)advice,
				including training and counseling, for Reservists and the spouses of
				Reservists.
							(4)Application
							(A)In
				generalA private nonprofit organization desiring to receive
				financial assistance under this subsection shall submit an application to the
				Associate Administrator at such time and in such manner as the Associate
				Administrator may require.
							(B)5-year
				planEach application described in subparagraph (A) shall include
				a 5-year plan on proposed fundraising and training activities relating to the
				veterans' business center.
							(C)Determination
				and NotificationNot later than 60 days after the date on which a
				private nonprofit organization submits an application under subparagraph (A),
				the Associate Administrator shall approve or deny the application and notify
				the applicant of the determination.
							(D)Availability
				of applicationThe Associate Administrator shall make every
				effort to make the application under subparagraph (A) available online.
							(5)EligibilityThe
				Associate Administrator may select to receive financial assistance under this
				subsection—
							(A)a Veterans
				Business Outreach Center established by the Administrator under section
				8(b)(17) on or before the day before the date of enactment of this subsection;
				or
							(B)private
				nonprofit organizations located in various regions of the United States, as the
				Associate Administrator determines is appropriate.
							(6)Selection
				criteria
							(A)In
				generalThe Associate Administrator shall establish selection
				criteria, stated in terms of relative importance, to evaluate and rank
				applicants under paragraph (5)(C) for financial assistance under this
				subsection.
							(B)CriteriaThe
				selection criteria established under this paragraph shall include—
								(i)the
				experience of the applicant in conducting programs or ongoing efforts designed
				to impart or upgrade the business skills of veterans, and the spouses of
				veterans, who own or may own small business concerns;
								(ii)for an
				applicant for initial financial assistance under this subsection—
									(I)the ability
				of the applicant to begin operating a veterans' business center within a
				minimum amount of time; and
									(II)the
				geographic region to be served by the veterans' business center;
									(iii)the
				demonstrated ability of the applicant to—
									(I)provide
				managerial counseling and technical assistance to entrepreneurs; and
									(II)coordinate
				services provided by veterans services organizations and other public or
				private entities; and
									(iv)for any
				applicant for a renewal of financial assistance under this subsection, the
				results of the most recent examination under paragraph (10) of the veterans'
				business center operated by the applicant.
								(C)Criteria
				publicly availableThe Associate Administrator shall—
								(i)make publicly
				available the selection criteria established under this paragraph; and
								(ii)include the
				criteria in each solicitation for applications for financial assistance under
				this subsection.
								(7)Amount of
				assistanceThe amount of financial assistance provided under this
				subsection to a private nonprofit organization for each fiscal year shall
				be—
							(A)not less than
				$150,000; and
							(B)not more than
				$200,000.
							(8)Federal
				share
							(A)In
				general
								(i)Initial
				financial assistanceExcept as provided in clause (ii) and
				subparagraph (E), a private nonprofit organization that receives financial
				assistance under this subsection shall provide non-Federal contributions for
				the operation of the veterans' business center established by the private
				nonprofit organization in an amount equal to—
									(I)in each of
				the first and second years of the project, not less than 33 percent of the
				amount of the financial assistance received under this subsection; and
									(II)in each of
				the third through fifth years of the project, not less than 50 percent of the
				amount of the financial assistance received under this subsection.
									(ii)RenewalsA
				private nonprofit organization that receives a renewal of financial assistance
				under this subsection shall provide non-Federal contributions for the operation
				of the veterans' business center established by the private nonprofit
				organization in an amount equal to not less than 50 percent of the amount of
				the financial assistance received under this subsection.
								(B)Form of
				non-federal shareNot more than 50 percent of the non-Federal
				share for a project carried out using financial assistance under this
				subsection may be in the form of in-kind contributions.
							(C)Timing of
				disbursementThe Associate Administrator may disburse not more
				than 25 percent of the financial assistance awarded to a private nonprofit
				organization before the private nonprofit organization obtains the non-Federal
				share required under this paragraph with respect to that award.
							(D)Failure to
				obtain non-federal funding
								(i)In
				generalIf a private nonprofit organization that receives
				financial assistance under this subsection fails to obtain the non-Federal
				share required under this paragraph during any fiscal year, the private
				nonprofit organization may not receive a disbursement under this subsection in
				a subsequent fiscal year or a disbursement for any other project funded by the
				Administration, unless the Administrator makes a written determination that the
				private nonprofit organization will be able to obtain a non-Federal
				contribution.
								(ii)RestorationA
				private nonprofit organization prohibited from receiving a disbursement under
				clause (i) in a fiscal year may receive financial assistance in a subsequent
				fiscal year if the organization obtains the non-Federal share required under
				this paragraph for the subsequent fiscal year.
								(E)Waiver of
				non-Federal share
								(i)In
				generalUpon request by a private nonprofit organization, and in
				accordance with this subparagraph, the Administrator may waive, in whole or in
				part, the requirement to obtain non-Federal funds under subparagraph (A) for a
				fiscal year. The Administrator may not waive the requirement for a private
				nonprofit organization to obtain non-Federal funds under this subparagraph for
				more than a total of 2 fiscal years.
								(ii)ConsiderationsIn
				determining whether to waive the requirement to obtain non-Federal funds under
				this subparagraph, the Administrator shall consider—
									(I)the economic
				conditions affecting the private nonprofit organization;
									(II)the impact a
				waiver under this subparagraph would have on the credibility of the veterans'
				business center program;
									(III)the
				demonstrated ability of the private nonprofit organization to raise non-Federal
				funds; and
									(IV)the performance
				of the private nonprofit organization.
									(iii)LimitationThe
				Administrator may not waive the requirement to obtain non-Federal funds under
				this subparagraph if granting the waiver would undermine the credibility of the
				veterans' business center program.
								(9)Contract
				authorityA veterans' business center may enter into a contract
				with a Federal department or agency to provide specific assistance to veterans,
				service-disabled veterans, Reservists, or the spouses of veterans,
				service-disabled veterans, or Reservists. Performance of such contract shall
				not hinder the veterans' business center in carrying out the terms of the grant
				received by the veterans' business centers from the Administrator.
						(10)Examination
				and determination of viability
							(A)Examination
								(i)In
				generalThe Associate Administrator shall conduct an annual
				examination of the programs and finances of each veterans' business center
				established or operated using financial assistance under this
				subsection.
								(ii)FactorsIn
				conducting the examination under clause (i), the Associate Administrator shall
				consider whether the veterans' business center has failed—
									(I)to provide
				the information required to be provided under subparagraph (B), or the
				information provided by the center is inadequate;
									(II)the center
				has failed to comply with a requirement for participation in the veterans'
				business center program, as determined by the Assistant Administrator,
				including—
										(aa)failure to
				acquire or properly document a non-Federal share;
										(bb)failure to
				establish an appropriate partnership or program for marketing and outreach to
				small business concerns;
										(cc)failure to
				achieve results described in a financial assistance agreement; and
										(dd)failure to
				provide to the Administrator a description of the amount and sources of any
				non-Federal funding received by the center;
										(III)to carry
				out the 5-year plan under in paragraph (4)(B); or
									(IV)to meet the
				eligibility requirements under paragraph (5).
									(B)Information
				providedIn the course of an examination under subparagraph (A),
				the veterans' business center shall provide to the Associate
				Administrator—
								(i)an itemized
				cost breakdown of actual expenditures for costs incurred during the most recent
				full fiscal year;
								(ii)documentation
				of the amount of non-Federal contributions obtained and expended by the
				veterans' business center during the most recent full fiscal year; and
								(iii)with
				respect to any in-kind contribution under paragraph (8)(B), ver­i­fi­ca­tion of
				the existence and valuation of such contributions.
								(C)Determination
				of viabilityThe Associate Administrator shall analyze the
				results of each examination under this paragraph and, based on that analysis,
				make a determination regarding the viability of the programs and finances of
				each veterans' business center.
							(D)Discontinuation
				of funding
								(i)In
				generalThe Associate Administrator may discontinue an award of
				financial assistance to a private nonprofit organization at any time if the
				Associate Administrator determines under subparagraph (C) that the veterans'
				business center operated by that organization is not viable.
								(ii)RestorationThe
				Associate Administrator may continue to provide financial assistance to a
				private nonprofit organization in a subsequent fiscal year if the Associate
				Administrator determines under subparagraph (C) that the veterans' business
				center is viable.
								(11)Privacy
				requirements
							(A)In
				generalExcept as provided in subparagraph (B), a veterans'
				business center established or operated using financial assistance provided
				under this subsection may not disclose the name, address, or telephone number
				of any individual or small business concern that receives advice from the
				veterans' business center without the consent of the individual or small
				business concern.
							(B)ExceptionA
				veterans' business center may disclose information described in subparagraph
				(A)—
								(i)if the
				Administrator or Associate Administrator is ordered to make such a disclosure
				by a court in any civil or criminal enforcement action initiated by a Federal
				or State agency; or
								(ii)to the
				extent that the Administrator or Associate Administrator determines that such a
				disclosure is necessary to conduct a financial audit of a veterans' business
				center.
								(C)Administration
				use of informationThis paragraph does not—
								(i)restrict
				access by the Administrator to program activity data; or
								(ii)prevent the
				Administrator from using information not described in subparagraph (A) to
				conduct surveys of individuals or small business concerns that receive advice
				from a veterans' business center.
								(D)RegulationsThe
				Administrator shall issue regulations to establish standards for requiring
				disclosures under subparagraph (B)(ii).
							(12)Report
							(A)In
				generalNot later than 60 days after the end of each fiscal year,
				the Associate Administrator shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report on the effectiveness of the veterans' business
				center program in each region during the most recent full fiscal year.
							(B)ContentsEach
				report under this paragraph shall include, at a minimum, for each veterans'
				business center established or operated using financial assistance provided
				under this subsection—
								(i)the number of
				individuals receiving assistance from the veterans' business center, including
				the number of such individuals who are—
									(I)veterans or
				spouses of veterans;
									(II)service-disabled
				veterans or spouses of service-disabled veterans; or
									(III)Reservists
				or spouses of Reservists;
									(ii)the number
				of startup small business concerns formed by individuals receiving assistance
				from the veterans' business center, including—
									(I)veterans or
				spouses of veterans;
									(II)service-disabled
				veterans or spouses of service-disabled veterans; or
									(III)Reservists
				or spouses of Reservists;
									(iii)the gross
				receipts of small business concerns that receive advice from the veterans'
				business center;
								(iv)the
				employment increases or decreases of small business concerns that receive
				advice from the veterans' business center;
								(v)to the
				maximum extent practicable, the increases or decreases in profits of small
				business concerns that receive advice from the veterans' business center;
				and
								(vi)the results
				of the examination of the veterans' business center under paragraph
				(10).
								(13)Coordination
				of efforts and consultation
							(A)Coordination
				and consultationTo the extent practicable, the Associate
				Administrator and each private nonprofit organization that receives financial
				assistance under this subsection shall—
								(i)coordinate
				outreach and other activities with other programs of the Administration and the
				programs of other Federal agencies;
								(ii)consult with
				technical representatives of the district offices of the Administration in
				carrying out activities using financial assistance under this subsection;
				and
								(iii)provide
				information to the veterans business ownership representatives designated under
				subparagraph (B) and coordinate with the veterans business ownership
				representatives to increase the ability of the veterans business ownership
				representatives to provide services throughout the area served by the veterans
				business ownership representatives.
								(B)Veterans
				business ownership representatives
								(i)DesignationThe
				Administrator shall designate not fewer than 1 individual in each district
				office of the Administration as a veterans business ownership representative,
				who shall communicate and coordinate activities of the district office with
				private nonprofit organizations that receive financial assistance under this
				subsection.
								(ii)Initial
				designationThe first individual in each district office of the
				Administration designated by the Administrator as a veterans business ownership
				representative under clause (i) shall be an individual that is employed by the
				Administration on the date of enactment of this subsection.
								(14)Existing
				contractsAn award of financial assistance under this subsection
				shall not void any contract between a private nonprofit organization and the
				Administration that is in effect on the date of such award.
						(h)Authorization
				of appropriationsThere are authorized to be appropriated—
						(1)to carry out
				subsections (a) through (f), $2,000,000 for each of fiscal years 2011 through
				2013; and
						(2)to carry out subsection (g)—
							(A)$8,000,000
				for fiscal year 2011;
							(B)$8,500,000
				for fiscal year 2012; and
							(C)$9,000,000
				for fiscal year
				2013.
							.
			(b)GAO
			 Reports
				(1)DefinitionsIn
			 this subsection—
					(A)the terms
			 small business concern and veteran have the meanings
			 given those terms under section 3 of the Small Business Act (15 U.S.C. 632);
			 and
					(B)the terms
			 Reservist, small business concern owned and controlled by
			 veterans, and veterans’ business center program have the
			 meanings given those terms in section 32(g) of the Small Business Act, as added
			 by this section.
					(2)Report on
			 access to credit
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit a report
			 regarding the ability of small business concern owned and controlled by
			 veterans to access credit to—
						(i)the Committee on Veterans' Affairs and the
			 Committee on Small Business and Entrepreneurship of the Senate; and
						(ii)the Committee on Veterans' Affairs and the
			 Committee on Small Business of the House of Representatives.
						(B)ContentsThe
			 report submitted under subparagraph (A) shall include an analysis of—
						(i)the
			 sources of credit used by small business concerns owned and controlled by
			 veterans and percentage of the credit obtained by small business concern owned
			 and controlled by veterans that is obtained from each source;
						(ii)the default rate
			 for small business concerns owned and controlled by veterans separately for
			 each source of credit described in clause (i), as compared to the default rate
			 for the source of credit for small business concerns generally;
						(iii)the Federal
			 lending programs available to provide credit to small business concerns owned
			 and controlled by veterans;
						(iv)gaps, if any, in
			 the availability of credit for small business concerns owned and controlled by
			 veterans that are not being filled by the Federal Government or private
			 sources;
						(v)obstacles faced
			 by veterans in trying to access credit;
						(vi)the extent to
			 which deployment and other military responsibilities affect the credit history
			 of veterans and Reservists; and
						(vii)the extent to
			 which veterans are aware of Federal programs targeted towards helping veterans
			 access credit.
						(3)Report on
			 veterans’ business center program
					(A)In
			 generalNot later than 60 days after the end of the second fiscal
			 year beginning after the date on which the veterans’ business center program is
			 established, the Comptroller General of the United States shall evaluate the
			 effectiveness of the veterans’ business center program, and submit to Congress
			 a report on the results of that evaluation.
					(B)ContentsThe
			 report submitted under subparagraph (A) shall include—
						(i)an assessment
			 of—
							(I)the use of
			 amounts made available to carry out the veterans’ business center
			 program;
							(II)the
			 effectiveness of the services provided by each private nonprofit organization
			 receiving financial assistance under the veterans’ business center
			 program;
							(III)whether the
			 services described in clause (ii) are duplicative of services provided by other
			 veteran service organizations, programs of the Small Business Administration,
			 or programs of another Federal department or agency and, if so, recommendations
			 regarding how to alleviate the duplication of the services; and
							(IV)whether
			 there are areas of the United States in which there are not adequate
			 entrepreneurial services for small business concerns owned and controlled by
			 veterans and, if so, whether there is a veterans' business center established
			 under the veterans’ business center program providing services to that area;
			 and
							(ii)recommendations,
			 if any, for improving the veterans’ business center program.
						3.Reporting
			 requirement for interagency task forceSection 32(c) of the Small Business Act (15
			 U.S.C. 657b(c)) is amended by adding at the end the following:
			
				(4)ReportNot
				less frequently than twice each year, the Administrator shall submit to
				Congress a report on the appointments made to and activities of the task
				force.
				.
		4.Repeal and renewal of
			 grants
			(a)DefinitionIn
			 this section, the term covered grant, contract, or cooperative
			 agreement means a grant, contract, or cooperative agreement that
			 was—
				(1)made or
			 entered into under section 8(b)(17) of the Small Business Act (15 U.S.C.
			 637(b)(17)); and
				(2)in effect on
			 or before the date described in subsection (b)(2).
				(b)Repeal
				(1)In
			 generalSection 8(b) of the Small Business Act (15 U.S.C. 637(b))
			 is amended—
					(A)in paragraph
			 (15), by adding and at the end;
					(B)in paragraph
			 (16), by striking ; and and inserting a period; and
					(C)by striking
			 paragraph (17).
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 60
			 days after the date of enactment of this Act.
				(c)Transitional
			 rules
				(1)In
			 GeneralNotwithstanding any other provision of law, a covered
			 grant, contract, or cooperative agreement shall remain in full force and effect
			 under the terms, and for the duration, of the covered grant, contract, or
			 agreement.
				(2)Additional
			 requirementsAny organization that was awarded or entered into a
			 covered grant, contract, or cooperative agreement shall be subject to the
			 requirements of section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as
			 added by this Act).
				(d)Renewal of
			 financial assistanceAn organization that was awarded or entered
			 into a covered grant, contract, or cooperative agreement may apply for a
			 renewal of the grant, contract, or agreement under the terms and conditions
			 described in section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as
			 added by this Act).
			
